Citation Nr: 1744561	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  09-41 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. An, Associate Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) from April 1973 to May 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which declined to reopen a previously denied claim for service connection for narrowing of the interspace at L1-L2, lumbar spine.

In October 2010, the appellant testified before a Decision Review Officer.  In September 2012, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  Transcripts of both hearings are of record.

In an October 2013 decision, the Board reopened the appellant's claim for service connection and remanded it for further development.

In February 2016, the Board denied the claim of entitlement to service connection for a low back disorder.  The appellant appealed to the United States Court of Appeals for Veterans Claims (CAVC), which issued a December 2016 Order granting a Joint Motion for Remand (JMR) to vacate the February 2016 decision and remand the matter to the Board.

Additional development was ordered by Board Remand dated March 2017.  The matter has properly returned to the Board for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDING OF FACT

The preponderance of the evidence of record is against a finding that the appellant's low back disorder, including congenital disease, was incurred or aggravated during his ACDUTRA service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the appellant, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  

Further, a review of the claims file shows that there has been substantial compliance with the Board's prior remand directives and thus, no further action in this regard is warranted. See Stegall v. West, 11 Vet. App. 268 (1998).  

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

Service connection is available for a condition preexisting service, provided it was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Low Back Disorder

The appellant generally contends that he entered military service with a low back condition and that his back condition was aggravated by service. See Appellant's Brief dated August 2017, p. 2.  In a June 2009 rating decision, the RO denied the appellant's petition to reopen a previously denied service connection claim for a low back condition.  

Initially, for VA disability benefits purposes, the Board observes that the appellant has not established veteran status.  His Form DD-214 clearly indicates that his active service was "active duty for training" in the Marine Corps Reserve from April 2, 1973 to May 16, 1973 (45 days of ACDUTRA service).  Further, a May 1973 Medical Board report cover sheet reflects that the appellant was discharged from the Marine Corps Reserve by reason of "unsuitability."  Although the cover sheet reflects a box marked with duty status as active duty Marine Corps recruit, the Board finds the Form DD 214 more probative.  In that regard, it is significant to note that the Medical Board cover sheet does not provide a box to indicate ACDUTRA, but it does provide two different boxes for active duty Marine Corps and active duty Marine Corps recruit.  Thus, the Board's analysis below will proceed based upon that premise.  

As such, when a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA service alone. 38 U.S.C. § 101 (2), (24).

Generally, no presumptions (including the presumptions of soundness, of aggravation, or for presumptive diseases) attach to periods of ACDUTRA unless "veteran" status is attained during those periods. See Smith v. Shinseki, 24 Vet. App. 40 (2010)(finding evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (Board did not err in not applying presumptions of sound condition and aggravation to claim where appellant served only on ACDUTRA and had not established any service-connected disabilities from that period).  If the claimant did not serve for any period of time on active duty, he or she must establish service connection for a disability on a direct basis first in order to achieve "veteran" status and be entitled to compensation. Id.

Although an ACDUTRA claimant does not need to show that his ACDUTRA training proximately caused the worsening of his or her preexisting disability, the definition of aggravation in 38 U.S.C.A. § 1153 and incorporated by 38 U.S.C.A. § 101 (24) does require that an ACDUTRA claimant establish that there is a causal relationship between the worsening of the claimant's preexisting condition and his ACDUTRA.  This causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service. See Donellan v. Shinseki, 24 Vet. App. 167, 174 (2010).

As such, "aggravated in the line of duty" as used in 38 U.S.C.A. § 101(24)(B) means that in order for a claimant to establish his or her status as a "veteran" under 38 U.S.C.A. § 101 (24)(B), he must demonstrate that he experienced a permanent increase in disability beyond the natural progress of that disease or injury during the period of ACDUTRA. Id.  The claimant has the burden to establish both elements set forth above (that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease). 24 Vet. App. at 175.  There is no shifting burden as there is when the presumptions of soundness and aggravation apply.  The standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).

In this case, the appellant's claims file contains records associated with his Reserve service.  A November 1972 pre-enlistment examination reflects a normal evaluation of the spine.  Although he reported recurrent low back pain in a December 1972 medical history report, on clinical evaluation, the examiner found the back "NCD" (not considered disabling).

In April 1973, shortly after entrance, the appellant reported muscle spasms in his back which was present prior to entry into service.  He reported that in November 1972, he suffered left back pain while lifting "chicken crates."  A subsequent record from April 1973 noted Scheuermann's disease and narrowing of the L1-L2 disc space.  The treating physician noted that these conditions should not be symptomatic, and the physical examination was normal.

A May 1973 Medical Board report shows that the appellant was recommended for discharge as "unsuitable" for service.  The medical board determined that his persistent symptoms and absence of objective clinical evidence of organic disease rendered him unsuitable for continued useful military service.  Physical examination, neurological examination, and indicated laboratory examinations (including X-rays of the back) were within normal limits except for subjective pain during back motion and minimal narrowing of the L1-L2 interspace on X-ray.  A mental status examination revealed no evidence of disabling neurosis.  The examining psychiatrist commented that the appellant was "actively seeking a discharge and seemed disappointed when he was informed that there was no evidence of organic disease."  The medical board's diagnosis was psychophysiological musculoskeletal reaction, moderate, which existed prior to entry.  The Medical Board report coversheet reflects the box marked "EPTS - not aggravated by service".  

Ten days after separation, records show he was treated by a private chiropractor for complaints which included low back pain.  X-rays taken at that time revealed a slight "S" shape curvature of the back; severe misalignment between L5 and the sacral base, causing a pinching of the nerve and severe compression of the disc resulting in the appellant's pain and disability; a congenital abnormality of the sacral base causing instability; and a possible recent compression fracture to the anterior body of L5.  The chiropractor noted that there was also a listing of the pelvis to the right side due to a shortness of the right leg, which was also contributing to the curvature and instability of the spine.  He also stated that there was no evidence of arthritic changes occurring to any of the vertebrae. See X-ray report from chiropractor K.R.S. dated May 1973.

VA records from June 1995 include X-ray findings documenting congenital sacralization of L5 with incidental spina bifida occulta of L5; bilateral L4 spondylolysis with spondylolisthesis of L4 on L5; hypertrophic spondylosis of lumbar and lower thoracic spine; mild wedge compression deformity of L1 centrum, undetermined chronicity; Schmorl's nodes at T12-L1 and L1-2, which seemed to militate against an acute injury; mild angular kyphosis at L1-2; and posterior fragmentation and overgrowth of bone at L3-5.

Private records from October 1995 document the appellant's report of multiple traumas in the past secondary to multiple motor vehicle and motorcycle accidents.

In an October 2000 letter, the appellant's chiropractor, B.E.J., reported that 1994 X-rays of the appellant's low back showed an old compression fracture at T12-L1 which might have been caused some time ago; a lumbarization of the first sacral segment, which is usually a congenital problem; and spondylo, for which there were different theories as to the cause, including a congenital condition and an injury or trauma causing fracture.  B.E.J. stated that, since a bone scan had not been completed, the "best estimate" he could give was that the appellant "may have been injured while in service."  B.E.J. added that any type of fall or blow to the buttocks or tailbone area may have caused a fracture to his vertebrae, or he may have had this condition since birth.

Private treatment records from June 2001 show the appellant reported injuring his back during a "standing sit-up" in boot camp, and spent a week in the hospital.  He reported having chronic pain afterwards but was able to do a lot of manual labor.  He reinjured his back in 1994 from a fall while trimming trees.  X-rays revealed significant osteoarthritic changes with large spurring present off all the vertebra.  There is also narrowing of the disc space of L5 and S1 consistent with degenerative disc disease.  Additional records from October 2001 show the appellant reported back pain and a long history of multiple injuries dating back to the spring of 1983.

In January 2004, the appellant underwent L5-S1 decompressive laminectomy (Gill procedure), right L5 diskectomy, posterior spinal fusion of L5-S1 with Osteonics pedicle screws, and bilateral local autograft fusion of L5-S1.  X-rays taken in February 2004 appeared satisfactory.

Private treatment records from April 2005 reflect the appellant reported being involved in a motor vehicle accident in August 2004.  A January 2008 MRI showed mild L4-5 narrowing above the level of the spinal fusion.

In a March 2009 opinion, Dr. M.W.F. stated that the appellant reported injuring his back while in boot camp in March 1973.  He had ongoing problems with his back which have worsened over the years.  Surgery was performed in January 2004.  The doctor stated his belief that if he had not injured his back in 1973 he would not likely have subsequently required surgery in 2004.  He has had problems ever since that time in 1973 and his ongoing problems are related to the incident in service in 1973.

A VA opinion was obtained in July 2014.  Based on a comprehensive review of the appellant's medical history and records, the VA physician concluded it was less likely than not that the appellant's current conditions of spondylolisthesis, spondylosis, disc disease, and degenerative arthritis are the result of his one injury during boot camp.  In the rationale, the examiner noted the appellant's diagnosis was that of psychophysiological musculoskeletal stress reaction and that his X-ray findings at the time of discharge were Scheuermann's disease and mild narrowing of L1-L2.  Citing medical literature, the examiner commented that the finding of narrowing at L1-L2 was noted back in 1973, but certainly was not the source of his present disc pain, since that space involved L5-S1.  The examiner also explained that Scheuermann's is a self-limiting skeletal disorder of childhood and did not lead to disability.  In 1973, it was noted that this is a minor and congenital finding and should be asymptomatic.  There is also no further indication that this disease process was present later on.  

The July 2014 examiner also remarked that the appellant clearly had back injuries prior to his period of service that included a worker's compensation injury.  It was reported that he had back pain then without any objective signs, and then during his first week of basic training, he developed back pain again without objective findings.  It was also previously determined by the Medical Board that this condition was not aggravated by service.  The examiner noted that the Medical Board makes clear that the appellant did not want to be in the service.  

Further, the examiner concluded there was no confirmation for the chiropractic findings of an "S" shaped curve of the spine or severe compression of the disc due to misalignment.  The initial mild narrowing of L1-L2 was noted on the initial x-ray in 1973 and noted by the Medical Board, but was felt to be asymptomatic and not significant.  The appellant ended up having disc disease years later at L5-S1.  The comments that X-rays of the low back in 1994 showed an old compression fracture at T12-L1 are not supported but subsequent X-rays and MRIs, which do not show a compression fracture.

An additional VA opinion was obtained in June 2017.  The VA physician concluded that there was a complete lack of objective evidence that would allow for an at least as likely as not conclusion of causation or aggravation beyond natural progression of the appellant's low back diagnosis.  He commented that the only objective finding during service was the L1-L2 narrowing, but that this was not the symptomatic of the appellant's spine.  In addressing Dr. Ecklund's comment of the 2002 X-rays revealing a "chip" off the tailbone, the VA examiner remarked that Dr. Ecklund was not a radiologist and his comment has also not been corroborated by other radiologic studies.  Further, the examiner distinguished the difference between "low back pain" and "tailbone pain" which is coccydynia and remarked that at the time the appellant reported pain in his tailbone and not low back.   

In a July 2017 letter, the appellant's treating physician Dr. D.J.S. opined that the appellant's "current back issues are related to back issues first noted in 1973."  Citing review of the X-ray report of 1973, D.J.S. stated that "it would not be surprising for him to have accelerated degenerative changes."  She noted that the 1973 X-ray report revealed misalignment between L5 and S1 and that MRI taken in 2001 and 2007 showed spondylollstesis of L5 on S1, essentially a misalignment, which indicates a long-standing issue dating back at least since 1973.  She further stated that the 2004 decompressive laminectomy L5-S1 was related to a degenerative issue of the spine.  She commented that arthritis commonly develops in the spine and that it appears to be accelerated in the appellant's case "which is really not surprising" given his X-rays of 1973.  

Review of the record shows that service connection for low back disorder is not warranted.  In so finding, the Board concludes that the appellant has not demonstrated a permanent increase in disability beyond the natural progress of that disease or injury during his period of ACDUTRA.  During service, clinical evaluations of the spine in November 1972, December 1972, April 1973, and May 1973 were consistently found normal.  In fact, the only diagnosis rendered at discharge was psychophysiological musculoskeletal stress reaction, which the Medical Board indicated existed prior to entry and was not aggravated in service.  

The Board further finds the collective VA medical opinions of July 2014 and June 2017 constitute the most probative medical evidence of record.  As demonstrated above, the July 2014 examiner provided a well-grounded and thorough analysis of the case to support the conclusion that there is no reliable evidence linking the appellant's diagnoses of spondylolisthesis, spondylosis, disc disease, and degenerative arthritis to his one injury during boot camp (when he did not catch himself during a standing sit up).  Further, the supplemental opinion rendered by the June 2017 VA examiner supports the conclusion that there is simply no medical evidence of record even suggesting causation or aggravation beyond natural progression of the appellant's low back diagnoses to service.  The 2017 examiner further remarked that there is no documentation of symptoms post service for many years and not until after working approximately a decade as a laborer and after sustaining post-service injuries that the appellant recollected symptoms after 40 years, which the examiner found insufficient to support a conclusion of causation or aggravation in this case.    

In contrast, the March 2009 opinion of Dr. M.W.F. is based on the appellant's own statements of sustaining a back injury during service, without any comment on the specific findings recorded prior to, during, or immediately after service, to include the history of a prior back injury and the discharge diagnosis of psychophysiological musculoskeletal stress reaction.  Therefore, this opinion carries less probative weight than that of the VA examiners.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, and that the credibility and weight to be attached to these opinions is within the province of the Board).

Similarly, the October 2000 opinion of B.E.J. stated that the appellant may have been injured while in service, or he may have had his condition since birth.  The Board finds opinions phrased in such terms not probative and also finds it internally inconsistent. Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim).  

Likewise, the July 2017 opinion of Dr. D.J.S. carries significantly less probative value than the VA examiners' collective opinions.  Dr. D.J.S. did not discuss the appellant's service treatment records showing normal examinations of his spine or address the pre-existing conditions and diagnoses in relation to his ACDUTRA service.  Moreover, the opinion is expressed in terms of "appears" or "it would not be surprising" which is insufficient for decision making purposes, and therefore, is accorded less probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

In sum, the most probative evidence of record indicates that the appellant's current spondylolisthesis, spondylosis, disc disease, and degenerative arthritis was not incurred in or otherwise etiologically related to service and his pre-existing condition was not aggravated during his 45 days of ACDUTRA service.  

The Board also notes that there is evidence of a congenital condition (Scheuermann's) in this case as identified by the July 2014 VA examiner as a disease process.  Congenital diseases, but not defects, may be aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990).  However, the Board notes that, as the appellant is not a veteran, the presumption of aggravation does not apply.  As noted earlier, he has the burden to demonstrate that he experienced a permanent increase in disability beyond the natural progress of that disease or injury during his period of ACDUTRA.  In this case, no such showing has been made, particularly in light of the April 1973 finding in service that the appellant's conditions, including Scheuermann's, should not be symptomatic, and where the physical examination was normal.  None of the opinions submitted by the appellant indicate a worsening of the congenital findings at L5-S1 during ACDUTRA, and the appellant himself is not competent to report that a congenital condition worsened during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Furthermore, although the Board acknowledges that certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service, the presumption of service does not apply to the present case where the appellant served 45 days of ACDUTRA service and arthritis was not diagnosed within one year from separation. See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The Veteran must have served 90 days or more during a war period or after December 31, 1946, and the chronic disease must have become manifest to a degree of 10 percent or more within one year from the date of separation from service.

Based on the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for a low back disorder.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disorder is denied.




____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


